Title: Philip P. Barbour to James Madison, 21 March 1829
From: Barbour, Philip P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                March 21st.—29.
                            
                        
                        
                        The Delegation appointed in Louisa, to meet at Orange Ct. House on monday next, for the purpose of nominating
                            members to the Convention, have requested me to inform you, that they wish to call on you a short time on Monday morning,
                            as they go, from my house to Court, with a view to enquire, whether if elected, you will be willing to serve. I am your’s
                            resply
                        
                        
                            
                                P. P. Barbour
                            
                        
                    